PER CURIAM.
The state agrees that the trial court inadvertently changed the sentence originally imposed upon Derrick S. Ellis, a/k/a Derrick Anderson, for aggravated battery with a weapon after we remanded for correction of a sentencing error on another count. In Ellis v. State, 608 So.2d 514 (Fla. 5th DCA 1992), we affirmed the sentence now in question for aggravated battery with a weapon.
The original sentence for the conviction of aggravated battery with a weapon, affirmed in Ellis, was 30 years; but in reimposing the sentence upon remand the court inadvertently changed this sentence to life imprisonment. We vacate only that portion of the judgment and sentence bearing the date January 28,1993, and entered upon remand that attempts to impose a life sentence for Count II, aggravated battery with a deadly weapon, and substitute the original sentence therefor, to wit: 30 years incarceration in the Department of Corrections. The judgment and sentence are affirmed as corrected.
AFFIRMED AS CORRECTED.
W. SHARP, PETERSON and DIAMANTIS, JJ., concur.